Title: From James Madison to David Gelston, 11 September 1824
From: Madison, James
To: Gelston, David


        
          Dear Sir
          Montpellier Sepr. 11. 1824
        
        I have recd your favor of the 4th. with the sample of Wheat referred to. The peculiarity of its culminated form, very naturally attracted your notice.

It is not however new to us here. A sample was brought to Virga before the Revolutionary War, from Italy; whether grown there or elsewhere I can not say. About thirty years ago, a sample under the name of Egyptian Wheat was sent by Sr. John Sinclair to Mr. Wm Hamilton near Philada. by whom a part was given to Genl Washington who put a few grains into my hands. From my own trials, and as I understood from the trials of others, the result did not shew any particular merit either in productiveness, or exemption from disease or insects. Its tardiness in ripening rather exposed it to rust or mildew; and we know that the hardness of the straw is no defence agst the Hessian fly the great enemy to our Wheat crops; the “Lawler Wheat” with the softest straws, being that least subject to its ravages, and the “purple straw” remarkable for its hardness, being a favorite with the Insect. I mention these circumstances merely as belonging to the subject, and not with a view to discourage experiments of the Wheat in question; which may not have been sufficiently extended here; or which may succeed better in other climates. The blast which struck yours, & which you ascribe to the Barbary bush, may have proceeded if not from the Season, from the Wheat being sown in a very rich spot & in small quantity. Of the various instances in which I have made experiments with a few grains thinly sown in rich spots, this has scarcely ever failed to be the case, when the field Wheats have been healthy & sound. With respect & friendly wishes
        Will you permit to trouble you with the inclosed note of $5. which I believe will satisfy a charge at the Custom House for 2 Boxes of Seeds arrived at New York, for the Agricull. Socy. of Albemarle. Be so good as to let me know that there has been no miscarriage.
      